785 F.2d 308
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ABBAS HASSAIN, Plaintiff-Appellant,v.GENESEE COUNTY JAIL; JOHN P. O'BRIEN, Sheriff; DANA BERRY;JAMES FERRELS; DENNIS LLOYD, M.D., and J. HALL,Defendants-Appellees.
85-1209
United States Court of Appeals, Sixth Circuit.
1/10/86

ORDER
Before:  MERRITT, JONES and WELLFORD, Circuit Judges.


1
Hassain appeals from the district court's order denying pre-trial motions in this civil rights case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit for consideration of a jurisdictional defect.


2
The district court's order denied Hassian's motion for counsel and denied Hassain's motion to strike concerning a request for default judgment.  Hassain's notice of appeal requests review of the denial of the motion to strike and the denial of default judgment.


3
An order denying a motion for default judgment is not an appealable order.  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir. 1964).  So the order denying the motion to strike and denying default judgment is not appealable.  This court has recently held that the denial of a motion for counsel in a civil rights case is not appealable.  Henry v. Detroit Manpower, 763 F.2d 757, 761-64 (6th Cir. 1985).


4
Therefore, this appeal is sua sponte dismissed for lack of jurisdiction under Rule 9(d)(1), Rules of the Sixth Circuit.